                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     MOUNTAIN SUMMIT FINANCIAL, INC.,                   Case No. 19-cv-01036-SI
                                  11                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                  12             v.                                         STAY
Northern District of California
 United States District Court




                                  13     PANGEA PAYMENT SOLUTIONS, et al.,                  Re: Dkt. No. 43
                                  14                    Defendants.

                                  15

                                  16          On August 9, 2019, plaintiff Mountain Summit Financial, Inc. (“MSF”) filed a motion to

                                  17   stay pending an outcome in plaintiff’s arbitration with former defendant Zipmark Inc. Having

                                  18   reviewed the papers the Court finds this matter appropriate for resolution without a hearing pursuant

                                  19   to Local Rule 7-1(b) and VACATES the hearing set for September 20, 2019. The Court GRANTS

                                  20   plaintiff’s motion for a stay and also VACATES the August 16, 2019 case management conference.

                                  21          Plaintiff filed the instant action on February 25, 2019. Dkt. No. 1. On July 1, 2019, the

                                  22   Court approved the plaintiff and Zipmark’s stipulation to dismiss Zipmark and resolve the dispute

                                  23   between the two in arbitration. Dkt. No. 35. On July 31, 2019, the Clerk of the Court entered default

                                  24   as to the remining defendant Pangea Payment Solutions for failure to timely answer or otherwise

                                  25   respond to MSF’s complaint. Dkt. No. 42. Plaintiff now seeks a stay with respect to its case against

                                  26   Pangea Payment Solutions pending the arbitration between plaintiff and Zipmark. Dkt. No. 43.

                                  27          The Court can, at its discretion, stay proceedings against non-arbitrating parties pending

                                  28   arbitration between plaintiff and other parties. SST Millennium LLC v. Mission St. Dev. LLC, No.
                                   1   18-CV-06681-YGR, 2019 WL 2342277, at *4 (N.D. Cal. June 3, 2019). The factors courts consider

                                   2   when granting such a stay include: (1) the possible damage of granting such a stay; (2) the hardship

                                   3   or inequity suffered from denying the request for a stay; and (3) the orderly course of justice

                                   4   measured in terms of simplifying or complicating issues, proof, and questions of law as a result of

                                   5   the stay. Id.

                                   6          All factors here favor a stay and it shall be so entered – plaintiff’s motion is GRANTED.

                                   7   The case management conference currently set for Friday August 16, 2019 is vacated.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: August 13, 2019

                                  11                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
